NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE MANUEL MACHORRO-ZAMORA,                    No.    18-70801

                Petitioner,                     Agency No. A200-947-704

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Jose Manuel Machorro-Zamora, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s denial of his motion to reopen. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen and review de novo claims of ineffective assistance of counsel. Mohammed


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for

review.

      The agency did not abuse its discretion in denying reopening based on

ineffective assistance of counsel. Machorro-Zamora did not show his former

attorney failed to perform with sufficient competence by declining to file an

application for cancellation of removal, where Machorro-Zamora was ineligible for

that relief at the time. See id. at 793 (to demonstrate ineffective assistance of

counsel, a petitioner must show counsel failed to perform with sufficient

competence); Torres-Chavez v. Holder, 567 F.3d 1096, 1101 (9th Cir. 2009)

(declining to find ineffective assistance where counsel made a tactical decision;

court must evaluate counsel’s decisions from counsel’s perspective at the time).

      PETITION FOR REVIEW DENIED.




                                           2                                    18-70801